DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (WO 2007/063668; applicant cited) in view of ordinary skill in the art.
Regarding Claim 1, Takamatsu discloses a cab for a work vehicle comprised of an operator seat 22; an air-conditioning unit 26a arranged in front of the operator seat; and a front wall arranged in front of the operator seat and laterally to the air-conditioning unit (see Fig. 2).  Takamatsu does not appear to expressly disclose the use of a front window.  One having ordinary skill in the art is readily aware that in order to use a construction machine, a window must be present in the front, just as it is in the sides, for the operator to be able to see the 
Regarding Claim 2, one having ordinary skill in the art would readily recognize that by placing the air intake in the rear wall instead of the front wall, would greatly reduce filter clogging and improve the air brought into the cabin by placing the intake and filter opposite of the work implement which is causing dirt and debris to rise.  See JP 04-314618; applicant cited; for air intake in the rear wall of a cabin).
Regarding Claim 3, the use of ducts located within the floor of a cab is well known in the art.  Placing the ducts in the floor to promote movement of air from front to rear and side to side is done so as to have the ducts be unobtrusive to the operator of the machine, yet allow the flow of air to cool and heat the cabin to the operator’s desire.  See Kimura (US 2015/0218778) for discussion of ducting located within the floor panel (fig. 3).
Regarding Claim 4, the air conditioner 26a of Takamatsu is located in a front console.
Regarding Claim 5, Takamatsu discloses front pillars 21a, b which the side walls of the front wall extend from (see Fig. 2).
Regarding Claim 6, See Takamatsu, Fig. 1; lower sidewall has a second window.
Regarding Claim 7, the central sidewall is located between front pillar 21a and rear pillar 21c.

Regarding Claim 9, Takamatsu discloses that the first window portion is on the same side lateral side as the lateral console 24 (right side), and placement of the air inlet on the lateral side is merely an obvious matter of design choice for one having ordinary skill in the art as inlet ports for air conditioning equipment is located throughout the body in the art.
Regarding Claim 10, it is well known in the art by one having ordinary skill of use a secondary operation portion (control) which is mounted to the pillar of the cab in reach of the operator in order to have additional controls available without making the console too large to allow the seat to move.  See Iwahashi (US 2016/0114837) for cab with additional control mounted to the pillar (Fig. 2).
Regarding Claim 11, Takamatsu includes a work implement 13.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612